587 F.2d 808
100 L.R.R.M. (BNA) 2315
GULF STATES MANUFACTURERS, INC., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 77-2406.
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1978.

James F. Smith, Gary R. Kessler, Atlanta, Ga., for Gulf States.
Elliott Moore, Deputy Associate Gen. Counsel, John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Carl L. Taylor, Associate Gen. Counsel, Marion Griffin, Jesse I. Etelson, Attys., N. L. R. B., Washington, D.C., for N. L. R. B.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion September 15, 1978, 5 Cir., 1978, 579 F.2d 1298).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.